Citation Nr: 1417766	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974 and from June 1974 to January 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, continued the denial of service connection for hypertension because the evidence submitted was not new and material.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is associated with the claims file. 

In April 2011, the Board reopened this case and remanded the underlying issue of service connection for further development.  It has now been returned for additional appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Among other things, the Veteran contends that his hypertension was incurred secondary to the pain medications he takes for his service connected right knee disability.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded a VA examination in January 2008 in which the examiner expressed a negative opinion regarding the possibility of a relationship between the Veteran's use of nonsteroidal anti-inflammatories for his service connected right knee disability and the development of hypertension.  Unfortunately, while this opinion addresses the possibility that hypertension was caused by this medication, it did not address the possibility that it was aggravated by the medication.  This must be addressed prior to rendering a final decision.  See Allen.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the July 2012 VA examination.  After a review of the record, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's hypertension was incurred due to his medications for his service connected right knee disability?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's hypertension was aggravated (permanently increased in severity beyond natural progression) due to his medications for his service connected right knee disability?  If yes, is it possible to establish a baseline in severity of the hypertension prior to aggravation?  If so, describe this baseline.  

If the July 2012 examiner is no longer available, forward the claims folder to another doctor of at least equal qualifications to obtain the opinions.  An additional examination is not required unless it is deemed necessary by the examiner.

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinions, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



